Citation Nr: 0504622	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-09 869	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that granted service connection for 
PTSD, and assigned a 30 percent disability evaluation.  The 
veteran filed a timely appeal.  

The veteran presented testimony before the undersigned 
Veterans Law Judge at a videoconference hearing at the RO in 
June 2003; a copy of the transcript of the proceeding is 
associated with the claims file.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the service-connected PTSD, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  

This matter was previously before the Board in December 2003, 
at which time the Board remanded the matter to the RO for 
additional development.  After accomplishing the requested 
development, to the extent possible, the RO continued the 
denial of the claim; hence, it has been returned to the Board 
for further appellate consideration.  


FINDING OF FACT

The veteran's PTSD is manifested by intrusive thoughts, 
depression, anxiety, impaired sleep, and results in 
occupational and social impairment with reduced reliability 
and productivity, but has not caused occupational and social 
impairment, with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, 
but no more, for PTSD are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

The Board notes that this matter was remanded in December 
2003, specifically for compliance with the VCAA.  In these 
matters, VA has substantially complied with the duty to 
assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an April 2004 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that he needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing an increase in severity in his 
service-connected PTSD.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified treatment for his PTSD 
exclusively through the VA medical center.  The RO has 
obtained the veteran's VA outpatient treatment records.  
Moreover, the veteran was afforded VA examinations as noted 
below.  Finally, the veteran was afforded an opportunity to 
testify before the undersigned at the June 2003 
videoconference hearing.  No additional outstanding evidence 
was identified during the hearing.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background

The veteran's DD-214 reflects that he served as an 
Infantryman in the U.S. Army.  He was the recipient, of among 
other, the Combat Infantryman Badge and the Air Medal.  

VA outpatient treatment records reflect that the veteran was 
initially seen in November 2000 with complaints of 
depression.  He complained that the memory of those who died 
in Vietnam haunted him.  He was not sure if he had 
nightmares, but he did startle easily.  There were no 
hallucinations or delusions present.  He was diagnosed with 
major depressive disorder, rule out PTSD.  Later that month, 
he was diagnosed with PTSD.  He was prescribed Sertraline.  A 
Global Assessment of Functioning score (GAF) of 40 was 
assigned.  

A January 2001 VA outpatient treatment record indicated that 
the veteran was no longer suicidal, was active in his church, 
and was responding to medication.  

The veteran was afforded a VA examination in August 2001.  
Therein, the veteran reported that he had difficulty 
sleeping.  He noted, however, that the Sertraline did help 
with his sleep.  He denied any auditory or visual 
hallucinations. He reported a history of suicidal ideation 
but had no current ideation.  He denied any homicidal 
ideation.  He stated that he was jumpy and nervous, had 
occasional crying spells.  He was socially avoidant because 
he did not feel comfortable around others.  The examiner 
noted that the veteran displayed survivor guilt.  The 
diagnosis was PTSD.  

In a November 2001 VA outpatient treatment note the veteran 
stated that Sertraline was very helpful.  There was no 
suicidal ideation or homicidal ideation.  A GAF of 40 was 
assigned.  In December 2001, the veteran reported that his 
wife and grandkids wanted to spend time with him again.  He 
attended church regularly.  The examiner listed a GAF score 
of 43.   

A treatment note in March 2002 indicated that the veteran's 
depression was controlled on Zoloft.  In August 2002, his 
physician noted that the medications were helping to an 
extent.  A GAF of 42 was assigned.  

During treatment in September 2003, the veteran reported that 
he continued to be haunted by memories of trauma in Vietnam.  
The examiner noted that the veteran had marked intrusive 
thoughts and was unable to sleep without medication.  A GAF 
score of 40 was assigned.  The examiner noted that the score 
represented a very low level of functioning due to his 
intrusive recollections of trauma.  

A July 2004 note indicated that the veteran was distressed 
over the war in the Gulf.  He was restless and depressed.  A 
GAF of 38 was assigned.  

The veteran was afforded another VA examination in October 
2004.  Therein, the veteran reported that his PTSD symptoms 
were less frequent than they were at his initial evaluation.  
He noted that when he took care of his physical and mental 
health, the symptoms caused less interference in his life.  
His main complaint was intrusive thoughts.  Additionally, he 
had psychological and physical alarm reactions to the sound 
of helicopters.  He reported visual flashbacks whereby he saw 
the battlefield and men and children killed or wounded.  
Flashbacks occurred approximately 20 times per month.  
Sometimes he avoided contact with oriental individuals.  

The examiner noted that the veteran remained socially 
isolated.  He had a close relationship with his psychiatrist 
and one other Vietnam veteran.  He had a strong marriage and 
was close to his two adult sons.  He enjoyed hunting and 
fishing.  

Upon mental status examination, the veteran showed insight 
into his problems.  There were no delusions or 
hallucinations.  His eye contact was good.  His memory was 
not impaired.  He was initially anxious but calmed down as 
the interview progressed.  He did not have impaired impulse 
control.  He had difficulty sleeping and nightmares 3-4 times 
per week.  He had long standing moderate depression and 
moderate anxiety related to his PTSD symptoms.  He had 
approximately 2 panic attacks per week.  The examiner opined 
that his PTSD was chronic, and moderate to severe.  A GAF 
score of 50 was assigned, representing serious symptoms.  

III.  Analysis

On his VA Form 1-9, filed in July 2002, the veteran contended 
that an initial 50 percent disability evaluation was 
warranted for his service-connected PTSD.  

Disability evaluations are determined by comparing 
symptomatology with rating criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.
38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, in 
the Fenderson decision, cited to above, the Court noted an 
important distinction between an appeal involving the 
veteran's disagreement with the initial rating assigned at 
the time a disability is service connected and those appeals 
involving a claimant's disagreement with a mere denial of a 
claim for an increased rating.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown., 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the issue on appeal involves consideration of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  

The veteran has been assigned an initial 30 percent rating 
for PTSD since November 17, 2000, the effective date of the 
grant of service connection.  Although the rating has been 
assigned under Diagnostic Code 9411, pursuant to which PTSD 
is evaluated, the veteran's psychiatric disability is rated 
under a general rating formula, set forth at 38 C.F.R. 
§ 4.130.  

Under such formula, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

In this case, the evidence reflects that the veteran's PTSD 
results in intrusive thoughts, nightmares, difficulty 
sleeping, anxiety, depression, and some social isolation.  He 
has survivor guilt and difficulty maintaining effective 
social relationships outside of his family.  He requires 
medication for depression and sleep impairment.  His GAF 
scores, ranging from 38 to 50 indicates serious symptom and 
serious impairment in social, occupational, or school 
functioning.  The VA examiner in October 2004 noted that the 
score represented "serious" symptoms.  

The Board notes that the veteran's PTSD results in symptoms 
consistent with both the 30 and 50 percent rating criteria.  
Moreover, as it pertained to the rating criteria for a 50 
percent evaluation, there was no objective evidence of 
symptoms of impaired judgment, impaired abstract thinking or 
difficulty understanding complex commands.  However, in view 
of the numerous GAF scores indicative of serious 
symptomatology, the Board finds that the veteran's symptoms 
more nearly approximate the 50 percent rating criteria.  That 
is, he demonstrates occupational and social impairment with 
reduced reliability and productivity.  Thus, the higher 
rating should be assigned.  38 C.F.R. § 4.7.

In this case, the veteran has not sought an evaluation 
greater than 50 percent.  Nevertheless, the Board has 
considered whether the criteria for a 70 or 100 percent 
evaluation have been met.  The evidence, however, does not 
show that the veteran's PTSD symptoms result in occupational 
and social impairment with deficiencies in most areas or 
total occupational and social impairment.  There was no 
evidence of persistent delusions, hallucinations, memory 
loss, illogical speech, or near continuous panic or 
depression.  As such, the criteria for an evaluation greater 
than the 50 percent, assigned herein, are not met.  

Finally, the Board has considered whether an evaluation 
greater than 50 percent is warranted on a extra-schedular 
basis pursuant to 38 C.F.R. § 3.32 1(b)(1) (cited to in the 
June 2002 Statement Of the Case)  However, in the absence of 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), frequent 
periods of hospitalization, or evidence that the disability 
otherwise has rendered impractical the application of the 
regular schedular standards, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial 50 percent evaluation, but no more, for PTSD is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


